internal_revenue_service number release date index number ------------------------- -------------------- ----------------------------- - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc ita b03 plr-161028-03 date june ty ty ---------------------------------------------------------- ------------------------- ------------------- ------------------ --------- -------------- ----------------------- legend taxpayer ------------------ husband --------------------------- court date date date dollar_figurea dollar_figureb date dear taxpayer this letter responds to your request for a private_letter_ruling dated date and supplemented by letter dated date you have requested a ruling on the federal income taxes consequences of the transfer of an annuity_contract facts on date the court issued a final judgment and decree of divorce to taxpayer and husband incorporating by reference an agreement of the parties dated date settlement agreement paragraph of the settlement agreement requires husband to pay the sum of dollar_figurea per month to taxpayer until her death or remarriage the settlement agreement states that the obligation to make such payments will survive the death of husband a portion of husband's estate sufficient to provide for the required_payments to taxpayer and to make such payments until the earlier of taxpayer’s death or husband died on date leaving a will the will requires the executor to reserve the owner of the annuity is husband’s estate and the annuitant payee is plr-161028-03 remarriage in order to avoid keeping the estate open for many years the executor acquired a commercial_annuity providing for the required_payments to taxpayer taxpayer the annuity guarantee s the payment of at least monthly payments of dollar_figureb each to insure the return of the entire single premium amount the first payment under the annuity occurred on date and payments have been occurring monthly since then under the annuity_contract taxpayer does not have any right to a lump sum or accelerated payment monthly payments have commenced and are being made to the estate on the same day of the month as the first payment which then pays the taxpayer the required amount under the will the annuity further provides that we will pay the payments shown dollar_figureb to the payee named by the owner as long as the annuitant is living if no payee is named or if the payee dies before this contract terminates we will pay the annuitant if living in addition if the annuitant is not living any remaining guaranteed payments will be made to the beneficiary the owner of the annuity has the right to designate the beneficiary unlike the obligation set forth in the settlement agreement which provides that the payments will terminate upon the death or remarriage of taxpayer the annuity_contract only terminates on the later of the payment of the last guaranteed_payment or the death of the annuitant exchange for her release of all claims against the estate provided the requested private letter rulings are granted by the service the executor proposes to distribute the annuity_contract to taxpayer in rulings requested the distribution of the annuity_contract to taxpayer will constitute a distribution to a beneficiary pursuant to sec_661 in the alternative taxpayer may recover the investment_in_the_contract by the estate to the extent provided in sec_72 law and analysis first requested ruling sec_661 provides that in any taxable_year there shall be allowed as a deduction in computing the taxable_income of an estate_or_trust other than a_trust which distributes current income only the sum of any amount of income for such taxable in the submission taxpayer represents that an annuity terminating upon death or remarriage of the annuitant is not commercially available plr-161028-03 year required to be distributed currently including any amount required to be distributed which may be paid out of income or corpus to the extent such amount is paid out of income for such taxable_year and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year but such deduction shall not exceed the distributable_net_income of the estate_or_trust sec_662 provides in part that there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by a_trust described in sec_661 the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not for purposes of this section the phrase the amount of income required to be distributed currently includes any amount required to be paid out of income or corpus to the extent such amount is paid out of income for such tax_year sec_682 provides that there shall be included in the gross_income of a wife who is divorced or legally_separated under a decree of divorce or of separate_maintenance or who is separated from her husband under a written_separation_agreement the amount of the income of any trust which such wife is entitled to receive and which except for this section would be includible in the gross_income of her husband and such amount shall not be includible in the gross_income of such husband sec_682 b provides that for purposes of computing the taxable_income of the estate_or_trust and the taxable_income of a wife to whom subsection a applies such wife shall be considered as a beneficiary based solely on the facts and the representations submitted the distribution of the annuity to taxpayer is not a distribution to a beneficiary under sec_661 because taxpayer is not a beneficiary of husband’s estate but rather a creditor in addition the distribution of the annuity to taxpayer would not be except for sec_682 includible in the gross_income of husband therefore husband’s estate is not subject_to sec_682 and taxpayer is not a beneficiary of husband’s estate under sec_682 see 103_f3d_104 10th cir second requested ruling under sec_72 gross_income includes any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract sec_72 excludes from gross_income a portion of the amounts received as an annuity based on an exclusion_ratio the exclusion_ratio compares the taxpayer's investment_in_the_contract with the expected_return under the contract otherwise provided in this chapter sec_1_72-14 of the income_tax regulations clarifies that to the extent payments to a spouse are includible in gross_income by reason of sec_71 they are not excluded from gross_income under the principles of sec_72 sec_72 provides that this rule_of income inclusion applies except as sec_71 provides that gross_income includes amounts received as alimony as discussed above sec_72 does apply because sec_71 does not under sec_72 plr-161028-03 even if they are made under a contract eg an annuity_contract to which that section applies thus sec_72 applies only if sec_71 does not apply to taxpayer in this situation alimony is defined in relevant part as a payment in cash received by a spouse pursuant to a divorce instrument sec_71 here the issue is not whether the estate’s cash payments to taxpayer constitute alimony within the meaning of sec_71 but whether the transfer of ownership of the annuity_contract itself constitutes alimony what will be transferred to taxpayer in the proposed distribution is ownership of the annuity_contract itself including the ability to designate the beneficiary and to designate someone other than herself as the payee sec_71 and the regulations make it clear that in order to constitute alimony a payment must be in cash sec_71 sec_1 1t b q-5 of the regulations only cash payments qualify as alimony or separate_maintenance payments transfers of services or property including an annuity_contract do not qualify thus transfer of ownership of the annuity_contract to taxpayer does not constitute alimony includable in taxpayer’s gross_income pursuant to sec_71 because it does not constitute alimony the transfer of the annuity_contract does constitute gross_income under sec_61 unless it is excluded by another provision such as sec_72 a taxpayer's investment in an annuity_contract generally is equal to the aggregate amount of premiums or other consideration paid for the contract subject_to adjustments not here relevant under sec_72 where the transferee of an annuity_contract receives the contract for a valuable consideration the investment_in_the_contract is determined based on the actual value of the consideration paid_by the transferee where the transferee's basis is not determined with regard to the transferor's basis sec_72 is applicable to the present case where taxpayer will receive the annuity_contract in exchange for her rights under the alimony agreement and where taxpayer's basis is not determined by that of the transferor estate such as a gift or a tax-free_exchange see sec_1_72-10 of the regulations the annuity is not being distributed to the taxpayer as a beneficiary of the estate but instead is being exchanged for taxpayer's preexisting claim for monthly alimony payments against the decedent husband taxpayer is not a beneficiary under husband’s will but rather a creditor of the estate under the alimony agreement after the transfer of the policy from the estate to the taxpayer taxpayer will continue to receive monthly payments as set forth in the policy with no right of acceleration or lump sum award taxpayer will agree to receive the annuity_contract in exchange for her rights to alimony the annuity_contract is a single premium immediate_annuity pursuant to which payments began on date for a minimum of payments of dollar_figureb each at the time of distribution of the annuity_contract taxpayer's investment_in_the_contract will be the value of the remaining guaranteed payments to be made under the contract that she agrees to receive in exchange for giving up her right to alimony from the estate under the settlement agreement sec_1_72-10 of the regulations plr-161028-03 the taxation of payments received by taxpayer under this life_annuity with refund_feature will be determined by calculating the exclusion_ratio under sec_72 the expected_return under sec_1_72-5 the investment_in_the_contract under sec_1_72-6 and the adjustment for refund under sec_1_72-7 furthermore under sec_72 if annuity payments are made to the taxpayer before she becomes age ½ a tax will be imposed on the payment conclusion the distribution of the annuity_contract to taxpayer will not constitute a this ruling is directed only to the taxpayer requesting it sec_6110 of distribution to a beneficiary pursuant to sec_661 transfer of the annuity_contract to taxpayer is includable in taxpayer’s gross_income pursuant to sec_72 subject_to the exclusions of sec_72 outlined above the code provides that it may not be used or cited as precedent letter is being sent to your authorized representative representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this the rulings contained in this letter are based upon information and sincerely christopher f kane branch chief branch income_tax accounting cc
